Citation Nr: 1105673	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the Veteran filed a timely notice of disagreement as to 
an April 2004 rating decision, denying entitlement to an initial 
compensable rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 determination of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that determination, the RO found that the 
Veteran had not filed a timely notice of disagreement as to its 
rating decision denying a compensable evaluation for asbestosis, 
of which the Veteran had been notified by letter dated in May 
2004.  


FINDINGS OF FACT

1.  By rating decision dated in April 2004, a compensable 
evaluation for asbestosis was denied, and the Veteran was so 
advised by letter dated May 3, 2004.

2.  On August 9, 2005, the Veteran filed a notice of disagreement 
with the April 2004 decision.   


CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement 
contesting the April 2004 rating decision.  38 U.S.C.A. § 
7105(b)(1) (2010); 38 C.F.R. §§ 20.201, 20.300 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the RO; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed within 
one year after the date of mailing of notice of the RO decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an NOD 
must be in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  38 
C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002) (holding that language of 38 C.F.R. § 
20.201 properly implemented applicable statute, and that assuming 
that the [claimant] desired appellate review, observing that 
meeting the requirement of § 20.201 was not an onerous task).  

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction, here the 
RO, within one year from the date that the agency mails notice of 
the determination.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  38 C.F.R. § 20.302(a).

Extensions of time for filing a substantive appeal may be granted 
for good cause, but must be made in writing prior to the 
expiration of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.

VA regulations further provide that, absent evidence of a U.S. 
postmark, it is presumed that any written document required to be 
"filed within a specified period of time," which includes an NOD 
or Substantive Appeal, was mailed five days prior to the actual 
receipt of the document by the RO, excluding Saturdays, Sundays, 
and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

Whether a notice of disagreement or a substantive appeal has been 
filed on time is an appealable issue.  38 C.F.R. §§ 19.34, 
20.101(c).

By letter dated May 3, 2004, the Veteran was notified that the RO 
had denied him a compensable rating for asbestosis in April 2004.  
The Veteran was apprised of this decision and his appellate 
rights by VA form 4107.  


By written submission dated August 3, 2005 and received on August 
9, 2005, the Veteran submitted a VA form 21-4138 (Statement in 
Support of Claim).  In that document, he stated: "This is a 
resubmission of my letter dated Jan. 5, 2005 about my request to 
appeal your decision about my disability."  The Veteran continued 
in his statement to discuss his specific symptoms and state why 
he was entitled to a higher rating. 

In a November 2005 statement by the Veteran, he acknowledged that 
a previous letter had been returned to him for insufficient 
postage.

There is no letter dated in January 2005 associated with the 
Veteran's claims file.  The September 2005 letter is the first 
and only contact received from the Veteran since the RO issued 
and mailed his rating decision.  

The document cited by the Veteran is a notice of disagreement.  
However, it was not received within a year of the rating 
decision.  While the Veteran contends that he filed a notice of 
disagreement in January 2005, no such document was received by 
the RO.  The Veteran acknowledges that his earlier letter was 
returned for insufficient postage.  While the Board is 
sympathetic to the Veteran's circumstances, the Board concludes 
that the Veteran's arguments do not serve to show that he filed a 
notice of disagreement prior to the September 2005 document, 
particularly given his admission that he mailed a previous notice 
of disagreement incorrectly.  Therefore, the Veteran has not 
complied with the requirements for the filing of a timely notice 
of disagreement.  

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C. §§ 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a).  However, as the 
issue relates to a matter of law, and not of fact, further 
consideration of the VCAA is not necessary.  Parker v. Principi, 
15 Vet. App. 407 (2002).   






(CONTINUED ON THE NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


